         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  SIDNEY DANIEL NELSON,

                                          Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                     CV 121-080
                                           V.                                    CASE NUMBER:
                  STATE OF GERORGIA,

                                           Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of the Court dated July 6, 2021, the Magistrate Judge's Report and

                    Recommendation is adopted as the opinion of the Court. Therefore, the petition filed pursuant to 28

                    U.S.C. § 2254 is dismissed without prejudice. The Court denies a Certificate of Appealability in this

                    case. Petitioner is not entitled to appeal in forma pauperis, and this case stands closed.




           July 6, 2021                                                        John E. Triplett, Clerk of Court
           Date                                                                Clerk



                                                                               (By)
                                                                               (B y) Deputy Clerk
                                                                                By)         Cler
                                                                                              errk
                                                                                              e
GAS Rev 10/2020
